            Case 1:19-cv-09197-JSR Document 1 Filed 10/04/19 Page 1 of 10



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK
                                  MANHATTAN DIVISION


 Inventergy LBS, LLC,                                            Case No. ________________
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 Spy Tec International, Inc.,

           Defendant.



                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Inventergy LBS, LLC ("Inventergy"), through its attorneys, complains of Spy

Tec International, Inc. ("Spy Tec"), and alleges the following:

                                                   PARTIES

       1.         Plaintiff Inventergy LBS, LLC is a corporation organized and existing under the

laws of Delaware that maintains its principal place of business at 900 East Hamilton Avenue,

Campbell, CA 95008.

       2.         Defendant Spy Tec International, Inc. is a corporation organized and existing

under the laws of New York that maintains its principal place of business at 135 W. 36th St.,

13th Fl., New York City, New York, 10018.

                                                JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).



                                                   1
             Case 1:19-cv-09197-JSR Document 1 Filed 10/04/19 Page 2 of 10



        5.       This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District, and is incorporated in this District's

state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                                 VENUE

        6.       Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, has an established place of business in this

District, and is incorporated in this District's state. In addition, Inventergy has suffered harm in

this district.

                                           PATENTS-IN-SUIT

        7.       Inventergy is the assignee of all right, title and interest in United States Patent

Nos. 8,760,286 (the "'286 Patent"); 10,129,695 (the "'695 Patent"); 9,219,978 (the "'978 Patent");

(collectively the "Patents-in-Suit"); including all rights to enforce and prosecute actions for

infringement and to collect damages for all relevant times against infringers of the Patents-in-

Suit. Accordingly, Inventergy possesses the exclusive right and standing to prosecute the present

action for infringement of the Patents-in-Suit by Defendant.

                                            The '286 Patent

        8.       The '286 Patent is entitled "System and method for communication with a

tracking device," and issued 6/24/2014. The application leading to the '286 Patent was filed on

4/10/2012, which ultimately claims priority from provisional application number 61/065,116,

filed on 2/8/2008. A true and correct copy of the '286 Patent is attached hereto as Exhibit 1 and

incorporated herein by reference.

        9.       The '286 Patent is valid and enforceable.




                                                    2
          Case 1:19-cv-09197-JSR Document 1 Filed 10/04/19 Page 3 of 10



                                          The '695 Patent

       10.     The '695 Patent is entitled "System and method for communication with a

tracking device," and issued 11/13/2018. The application leading to the '695 Patent was filed on

8/23/2017, which ultimately claims priority from provisional application number 61/065,116,

filed on 2/8/2008. A true and correct copy of the '695 Patent is attached hereto as Exhibit 2 and

incorporated herein by reference.

       11.     The '695 Patent is valid and enforceable.

                                          The '978 Patent

       12.     The '978 Patent is entitled "System and method for communication with a

tracking device," and issued 12/22/2015. The application leading to the '978 Patent was filed on

6/24/2014, which ultimately claims priority from provisional application number 61/065,116,

filed on 2/8/2008. A true and correct copy of the '978 Patent is attached hereto as Exhibit 3 and

incorporated herein by reference.

       13.     The '978 Patent is valid and enforceable.

                         COUNT 1: INFRINGEMENT OF THE '286 PATENT

       14.     Inventergy incorporates the above paragraphs herein by reference.

       15.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '286 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least Spy Tec's STI GL300MA GPS Tracker (among the

"Exemplary Spy Tec Products") that infringe at least exemplary claims 1 of the '286 Patent (the

"Exemplary '286 Patent Claims") literally or by the doctrine of equivalence. On information and

belief, numerous other devices that infringe the claims of the '286 Patent have been made, used,

sold, imported, and offered for sale by Defendant and/or its customers.




                                                  3
            Case 1:19-cv-09197-JSR Document 1 Filed 10/04/19 Page 4 of 10



          16.   Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '286 Patent Claims, by having its employees internally

test and use these Exemplary Products.

          17.   The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

          18.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '286 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Spy Tec Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the '286 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the '286

Patent.

          19.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '286 Patent, literally or by the doctrine of

equivalence, by selling Exemplary Spy Tec Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '286 Patent.

          20.   Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '286

Patent, literally or by the doctrine of equivalence, by selling Exemplary Spy Tec Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

'286 Patent.

          21.   Exhibit 4 includes charts comparing the Exemplary '286 Patent Claims to the

Exemplary Spy Tec Products. As set forth in these charts, the Exemplary Spy Tec Products




                                                  4
          Case 1:19-cv-09197-JSR Document 1 Filed 10/04/19 Page 5 of 10



practice the technology claimed by the '286 Patent. Accordingly, the Exemplary Spy Tec

Products incorporated in these charts satisfy all elements of the Exemplary '286 Patent Claims.

       22.      Inventergy therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 4.

       23.      Inventergy is entitled to recover damages adequate to compensate for Defendant's

infringement.

                             COUNT 2: INFRINGEMENT OF THE '695 PATENT

       24.      Inventergy incorporates the above paragraphs herein by reference.

       25.      Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '695 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least the Exemplary Spy Tec Products that infringe at

least exemplary claims 1 of the '695 Patent (the "Exemplary '695 Patent Claims") literally or by

the doctrine of equivalence. On information and belief, numerous other devices that infringe the

claims of the '695 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

       26.      Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '695 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       27.      The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

       28.      Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '695 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Spy Tec Products




                                                  5
            Case 1:19-cv-09197-JSR Document 1 Filed 10/04/19 Page 6 of 10



and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the '695 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the '695

Patent.

          29.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '695 Patent, literally or by the doctrine of

equivalence, by selling Exemplary Spy Tec Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '695 Patent.

          30.   Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '695

Patent, literally or by the doctrine of equivalence, by selling Exemplary Spy Tec Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

'695 Patent.

          31.   Exhibit 5 includes charts comparing the Exemplary '695 Patent Claims to the

Exemplary Spy Tec Products. As set forth in these charts, the Exemplary Spy Tec Products

practice the technology claimed by the '695 Patent. Accordingly, the Exemplary Spy Tec

Products incorporated in these charts satisfy all elements of the Exemplary '695 Patent Claims.

          32.   Inventergy therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 5.

          33.   Inventergy is entitled to recover damages adequate to compensate for Defendant's

infringement.

                             COUNT 3: INFRINGEMENT OF THE '978 PATENT

          34.   Inventergy incorporates the above paragraphs herein by reference.




                                                 6
            Case 1:19-cv-09197-JSR Document 1 Filed 10/04/19 Page 7 of 10



          35.   Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '978 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least the Exemplary Spy Tec Products that infringe at

least exemplary claims 1 of the '978 Patent (the "Exemplary '978 Patent Claims") literally or by

the doctrine of equivalence. On information and belief, numerous other devices that infringe the

claims of the '978 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

          36.   Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '978 Patent Claims, by having its employees internally

test and use these Exemplary Products.

          37.   The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

          38.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '978 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Spy Tec Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the '978 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the '978

Patent.

          39.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '978 Patent, literally or by the doctrine of

equivalence, by selling Exemplary Spy Tec Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '978 Patent.




                                                  7
            Case 1:19-cv-09197-JSR Document 1 Filed 10/04/19 Page 8 of 10



        40.     Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '978

Patent, literally or by the doctrine of equivalence, by selling Exemplary Spy Tec Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

'978 Patent.

        41.     Exhibit 6 includes charts comparing the Exemplary '978 Patent Claims to the

Exemplary Spy Tec Products. As set forth in these charts, the Exemplary Spy Tec Products

practice the technology claimed by the '978 Patent. Accordingly, the Exemplary Spy Tec

Products incorporated in these charts satisfy all elements of the Exemplary '978 Patent Claims.

        42.     Inventergy therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 6.

        43.     Inventergy is entitled to recover damages adequate to compensate for Defendant's

infringement.

                                                 JURY DEMAND

        44.     Under Rule 38(b) of the Federal Rules of Civil Procedure, Inventergy respectfully

requests a trial by jury on all issues so triable.

                                             PRAYER FOR RELIEF

WHEREFORE, Inventergy respectfully requests the following relief:

       A.       A judgment that the '286 Patent is valid and enforceable;

       B.       A judgment that the '695 Patent is valid and enforceable;

       C.       A judgment that the '978 Patent is valid and enforceable;

       D.       A judgment that Defendant has infringed, contributorily infringed, and/or induced

                infringement of one or more claims of the '286 Patent;




                                                     8
          Case 1:19-cv-09197-JSR Document 1 Filed 10/04/19 Page 9 of 10



     E.        A judgment that Defendant has infringed, contributorily infringed, and/or induced

               infringement of one or more claims of the '695 Patent;

     F.        A judgment that Defendant has infringed, contributorily infringed, and/or induced

               infringement of one or more claims of the '978 Patent;

     G.        An accounting of all damages not presented at trial;

     H.        A judgment that awards Inventergy all appropriate damages under 35 U.S.C. § 284

               for Defendant's past infringement, and any continuing or future infringement of the

               Patents-in-Suit, up until the date such judgment is entered, including pre- or post-

               judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284 and,

               if necessary, to adequately compensate Inventergy for Defendant's infringement,

               an accounting:

             i.   that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                  and that Inventergy be awarded its reasonable attorneys' fees against Defendant

                  that it incurs in prosecuting this action;

            ii.   that Inventergy be awarded costs, and expenses that it incurs in prosecuting this

                  action; and

           iii.   that Inventergy be awarded such further relief at law or in equity as the Court

                  deems just and proper.



Dated: October 4, 2019               Respectfully submitted,

                                     /s/ Isaac Rabicoff
                                     Isaac Rabicoff
                                     Rabicoff Law LLC
                                     73 W Monroe St
                                     Chicago, IL 60603
                                     (773) 669-4590



                                                  9
Case 1:19-cv-09197-JSR Document 1 Filed 10/04/19 Page 10 of 10



                    isaac@rabilaw.com

                    Counsel for Plaintiff
                    Inventergy LBS, LLC




                              10
